Citation Nr: 9933517	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-32 565A	)	DATE
	)
	)


THE ISSUE

Whether a November 6, 1997, decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
a stomach disability, to include diverticulitis, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving Party Represented by:  Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

By a decision entered on November 6, 1997, the Board denied 
service connection for a stomach disability, to include 
diverticulitis.  The veteran filed a motion for 
reconsideration of that decision later that same month, and 
the motion was denied in January 1998.  See 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000.

In a February 1998 letter notifying the veteran of the 
decision on his motion for reconsideration, the Board 
informed the veteran that a new law had been enacted on 
November 21, 1997, that allowed Board decisions to be revised 
on the grounds of CUE.  See 38 U.S.C.A. § 7111.  The Board 
notified the veteran that it was construing his motion for 
reconsideration as a request for revision of the Board's 
November 6, 1997, decision under the provisions of the new 
law, and that it would consider the request after final 
implementing regulations became effective.

On May 5, 1999, the Board wrote the veteran to inform him 
that final CUE regulations had been published.  The Board 
provided him with a copy of those regulations, and informed 
him that, because the regulations provide very specific rules 
for what a claimant must do to prevail, and because once a 
motion for revision of a Board decision on the basis of CUE 
is denied, the Board will not consider another such motion on 
the same decision, the Board would not consider his prior 
motion for reconsideration to be a CUE motion unless he or 
his representative informed the Board in writing within 60 
days that he wished the Board to do so.  Thereafter, by a 
statement directed to the Board, dated on May 18, 1999, the 
veteran stated, "I want the Board to consider a 'clear and 
unmistakeable [sic] error' per your . . . letter of 5/5/99."



FINDINGS OF FACT

1.  By a decision entered on November 6, 1997, the Board 
denied service connection for a stomach disability, to 
include diverticulitis.

2.  In support of his CUE motion, the veteran points out that 
the Board, in its November 6, 1997, decision, stated that his 
claim for service connection was plausible and that his 
service medical records had been destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  He says that information in the file shows that he 
was treated in service in 1942 and 1945, and that he had 
continued treatment at private hospitals.  He also says that 
he had previously failed to apply for Department of Veterans 
Affairs (VA) benefits because he was unaware of his right to 
do so.


CONCLUSION OF LAW

The veteran's allegations of CUE in the November 6, 1997, 
Board decision do not satisfy the threshold pleading 
requirements for revision of Board decisions on the grounds 
of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a November 6, 1997, decision of the 
Board of Veterans' Appeals (Board), which denied service 
connection for a stomach disability, to include 
diverticulitis, should be revised or reversed on the grounds 
of CUE.  In support of his CUE motion, he points out that the 
Board, in its November 6, 1997, decision, stated that his 
claim for service connection was plausible and that his 
service medical records had been destroyed in a fire at the 
NPRC in St. Louis, Missouri.  He says that information in the 
file shows that he was treated in service in 1942 and 1945, 
and that he had continued treatment at private hospitals.  He 
also says that he had previously failed to apply for VA 
benefits because he was unaware of his right to do so.

A party to a Board decision may request that the decision be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. § 20.1400(a) (1999).  The 
requirements for such a request are set forth in 38 C.F.R. 
§ 20.1404(b) (1999), which provides:

	The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual 
basis for such allegations, and why the 
result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations 
or failure to give due process, or any other 
general, non-specific allegations of error, 
are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail 
to comply with the requirements set forth in 
this paragraph shall be denied.

In the present case, the Board finds that the veteran's 
allegations of CUE do not satisfy the threshold pleading 
requirements set forth in § 20.1404(b).  His assertions to 
the effect that the Board, in its November 6, 1997, decision, 
stated that his claim for service connection was plausible, 
and that his service medical records had been destroyed in a 
fire at the NPRC, represent nothing more than restatements of 
what the Board found or stated in that prior decision.  
Similarly, his observations to the effect that evidence in 
the file shows that he was treated in service in 1942 and 
1945, and that he had continued treatment at private 
hospitals, amount to nothing more than a recitation of facts 
previously considered by the Board.  In addition, his 
statement that he had previously failed to apply for VA 
benefits because he was unaware of his right to do so does 
not amount to an allegation of error of fact or law in the 
Board's prior disposition.  In short, he has not set forth 
any basis for a finding of error in the challenged decision, 
and has not provided any explanation as to why the Board's 
decision should have been different.  At most, he has 
expressed disagreement as to how the Board weighed or 
evaluated the facts before it, which is an insufficient basis 
for a claim of CUE.  See 38 C.F.R. § 20.1403(d)(3) (1999).  
In the absence of allegations sufficient to satisfy the 
threshold pleading requirements, the veteran's motion for 
revision of the Board's November 6, 1997, decision on the 
grounds of CUE must be denied.


ORDER

The motion is denied.



		
	MARK F. HALSEY
Member, Board of Veterans' Appeals

 


